Citation Nr: 1031348	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1970 to November 1972.  He served in the Republic of Vietnam from 
March 1972 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In May 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The Board remanded the 
case for additional development in September 2007 and January 
2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that in a January 2010 remand the RO/AMC was 
instructed to provide an additional notice to the Veteran in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court"), in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO/AMC was also instructed to obtain copies of Social Security 
Administration (SSA) records and to issue a supplemental 
statement of the case to the Veteran and his service 
representative if the benefit requested remained denied.  The 
Court has held that a remand by the Board confers on the veteran 
or other claimant, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Subsequent records show the RO/AMC issued a notice letter to the 
Veteran in February 2010 to his address of record and there is no 
indication that correspondence was returned as undeliverable.  
The RO/AMC obtained a report in February 2010 from SSA indicating 
that the Veteran's claim had been denied and that he was 
receiving no monthly SSA benefit payments.  The Board notes, 
however, that SSA correspondence dated in November 2007 shows the 
Veteran was receiving Supplemental Security Income (SSI) payments 
from the State of New York with an identified amount effective 
from January 2008.  The record shows that in February 2010 the 
RO/AMC requested SSA disability records, but that no reply was 
received from the SSA.  There is no indication that SSA records 
are unavailable.  The case was also returned to the Board for 
appellate review without issuance of an additional supplemental 
statement of the case.

In correspondence dated in June 2010 the Veteran's service 
representative asserted, in essence, that if the benefits sought 
could not be granted, an additional remand was required because 
the February 2010 notice was sent to an address that was not 
longer valid, because neither records nor a reply indicating 
unavailability of records was received from SSA, and because no 
supplemental statement of the case was issued.  The Board finds 
that further efforts are required to obtain any existing and 
pertinent SSA records and if no such records exist or if none can 
be obtained then the Veteran and his service representative 
should be provided a supplemental statement of the case which 
addresses the efforts taken to obtain evidence in support of his 
claim.  For records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to obtain 
any relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c) (2009).  As the case must 
be remanded for this reason, the Veteran should also be provided 
a copy of the February 2010 notice letter sent to his new address 
of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The February 2010 VCAA notice should 
be re-sent to the Veteran at the new 
address of record provided by his service 
representative in June 2010.  

2.  Additional efforts are required to 
obtain a complete copy of the Veteran's 
Social Security Administration benefit 
claim, as well as, any associated medical 
records.  All attempts to procure records 
should be documented in the file.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



